DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 September 2020 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2022 was filed after the mailing date of the Notice of Allowance on 27 December 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The references in the Information Disclosure Statement (IDS) filed by Applicant on 17 February 2022 have been considered. However, the present invention has been found to distinguish over the prior art in the Information Disclosure Statement.
For example, with regards to the Bono et al. reference (hereinafter “Bono”) (US Patent No. 9,940,331 B1), discloses limitations similar to the present invention’s limitation of “deallocating the physical storage from the free extent” (see Bono, [Claim 1], where the system releases ownership share of a primary container file on a provisioned free block, also called “punching holes” (Bono, [Abstract])). However, Bono does not appear to teach, suggest, or otherwise render obvious such a limitation with regards to all the other limitations of the independent claims, e.g., at least in regards to database consistency limitations of “determining whether a database consistency problem will exist if the free extent is dissociated from the physical storage; and deallocating the physical storage from the free extent after making a determination whether the database consistency problem will occur if the free extent is dissociated from the physical storage”.

Additionally, an updated search was performed (see search history), and no prior art appeared to teach, suggest, or otherwise render obvious the combination of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
1 March 2022